Citation Nr: 1126766	
Decision Date: 07/19/11    Archive Date: 07/29/11

DOCKET NO.  08-33 714A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for diabetes.


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from September 1972 to 
April 1973.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision, dated August 2006, of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In August 2010, the Board requested an opinion from the Veteran's Health Administration (VHA) regarding medical questions presented in this case.  A 
March 2011 VHA opinion was received by the Board, and a copy of that decision was provided to the Veteran.

The Veteran requested a Board personal hearing in March 2010.  In an 
October 2010 statement, the Veteran informed the Board that he was incarcerated and requested that the Board go ahead and make a decision on his claim.  The Veteran's representative also did not request to appear without the Veteran, to present argument on his behalf.  Therefore, his request for a hearing is deemed withdrawn and the Board will proceed with its adjudication of the appeal.  
See 38 C.F.R. § 20.704(d) (2010); accord Anderson v. Brown, 9 Vet. App. 542, 546-47 (1996).  


FINDINGS OF FACT

1.  Symptoms of diabetes were not chronic in service.

2.  Symptoms of diabetes have not been continuous since service.

3.  Diabetes did not manifest to a compensable degree within one year of service separation.

4.  The Veteran's diabetes is not related to service, including hypoglycemic reaction in service.


CONCLUSION OF LAW

Diabetes was not incurred in or aggravated by service, and service connection for diabetes may not be presumed based on the one year presumption for a chronic disease.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

In May 2006 and January 2008 letters, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, what information and evidence must be submitted by the Veteran, and what information or evidence VA will attempt to obtain.  

VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the claim.  The Veteran's service treatment records, post-service VA treatment records, and his statements were reviewed by both the AOJ and the Board in connection with adjudication of the claim.  

In August 2010, the Board requested an opinion from the VHA regarding medical questions presented in this case.  A March 2011 VHA opinion was received by the Board, and a copy of that decision was provided to the Veteran.

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).



Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as diabetes, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 
2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.


Service Connection for Diabetes

The Veteran contends that hypoglycemic reaction symptoms in service, namely, dizziness and weakness, show onset of the diabetes in service, although diabetes was not diagnosed until after service in 2001.  

After a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that the Veteran did not incur diabetes in service, and that diabetes symptoms were not chronic in service.  In short, the service treatment records do not demonstrate the presence of diabetes, including no evidence of chronic symptoms of diabetes during service, and do not demonstrate any relevant injury in service.  The evidence in this case includes the April 1973 service separation examination report, which includes a summary of the Veteran's significant in-service medical history.  The April 1973 service separation examiner's review of the history is negative for any reports of symptoms of diabetes during service.  The April 1973 service separation clinical findings by the examiner revealed no diabetes symptoms.  

Neither the Veteran's history, service separation examiner's summary of history, nor clinical examination at service separation reflect any reported history of diabetes symptoms in service, or complaints, treatment, or diagnosis of diabetes either during service or at service separation in April 1973.  Although the veteran's service treatment records (STRs) contain a March 1973 sick slip indicating a diagnosis of "reactive hypoglycemia," there is no diagnosis of or treatment associated with diabetes.  While the August 1973 service separation examination noted that the Veteran had a family history of diabetes mellitus, and had mild gluteal folliculitis that was possibly due to the reactive hypoglycemia and, hence, diabetes mellitus, this service treatment record speculation as  to possibility is outweighed by the more thorough VHA examiner's opinion (explained below) that the symptom assessed as reactive hypoglycemia in service was not a symptom of the diabetes that had a post-service onset in 2001.  Therefore, the weight of the evidence reflects that the Veteran did not experience symptoms of diabetes in service, and was not treated for or diagnosed with diabetes during service.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

The Board next finds that the weight of the evidence demonstrates that diabetes symptoms have not been continuous since service separation in April 1973.  With regard to the Veteran's assertions that diabetes began in service and that his diabetes symptoms have continued while in service and following service, the Board finds that, while the Veteran is competent to report the onset of his diabetes symptoms, his recent report of chronic diabetes symptoms in service and continuous symptoms since service is inconsistent with, and outweighed by, the other lay and medical evidence of record, including the Veteran's own, more contemporaneous in-service medical history and medical history given for treatment purposes, and is not credible.  Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  The Board finds that the Veteran's statements as to diabetes symptoms in service and continuous diabetes symptoms after service are not credible because they are outweighed by other evidence of record that includes the Veteran's denial of history or complaints of relevant symptoms at service separation in April 1973, a clinical evaluation at the April 1973 discharge examination that found no diabetes symptoms, and the April 2006 VA claim form where the Veteran reported being diagnosed with diabetes in 2001, which was still 28 years after service separation, and an absence of post-service complaints or treatment for decades after service.  

In weighing the Veteran's statements of continuity of symptomatology made in conjunction with the current claim for VA compensation against the other evidence of record, including the lack of continuity of symptomatology in the record from 1973 to 2001, the Board finds that the absence of contemporaneous medical evidence of continuity of symptomatology for almost 28 years is one factor, along with other lay and medical evidence stated above, that the Board has considered in finding that the Veteran's recent statements are less probative than the other evidence of record on the question of continuity of symptomatology after service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible); see also Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 200) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection).

The Board also finds that the weight of the evidence demonstrates that diabetes did not manifest to a compensable degree within one year of service separation.  The weight of the evidence demonstrates no diabetes symptoms during the one year period after service, and no diagnosis or findings of diabetes of any severity during the one year post-service presumptive period.  See 38 C.F.R. § 4.119, Diagnostic Code 7913 (2010) (diabetes mellitus is rated 10 percent when the disease is established, and is managed by a restricted diet only).  In August 1973, the Veteran was medically disqualified from further service in the Marine Corps Reserves due to reactive hypoglycemia; however, the evidence shows the first assessment of diabetes in 2002.  For these reasons, the Board finds that diabetes, first diagnosed in 2002, did not manifest to a compensable degree within one year of service separation; therefore, the presumptive provisions for diabetes are not applicable in this case.  38 C.F.R. §§ 3.307, 3.309.

The Board further finds that the weight of the evidence demonstrates that the Veteran's currently diagnosed diabetes is not related to his active service.  In a March 2011 VHA medical opinion, a VHA examiner opined that there was no relationship between the Veteran's low sugar levels in 1973 and subsequent development of diabetes mellitus.  The VHA examiner reasoned that the lab results in service were more consistent with fasting hypoglycemia, rather than reactive hypoglycemia.  The VHA examiner also reasoned that the Veteran had multiple complaints of dizziness and headaches in service, but did not describe symptoms of hypoglycemia.  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

The Board finds that the March 2011 VHA opinion is competent and probative medical evidence because it is factually accurate, as it appears the VHA examiner reviewed the claims file and was informed of the relevant evidence in this case, the opinion is fully articulated, and is supported by a sound reasoning.  

Regarding the Veteran's statements as to the cause of the current diabetes, the Board recognizes that lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)).  However, in this case, the cause of the Veteran's diabetes involves a complex medical etiological question because it deals with the origin and progression of diabetes.  The Veteran is competent to relate symptoms of diabetes that he experienced at any time, but is not competent to opine on whether there is a link between the current diabetes and active service, because such diagnosis requires specific medical knowledge and training.  See Rucker, 
10 Vet. App. at 74 (stating that a lay person is not competent to diagnose or make a competent nexus opinion about a disorder as complex as cancer).  

Based on the evidence of record, the weight of the evidence demonstrates no relationship between the Veteran's current diabetes and active military service, including no credible evidence of chronic symptoms of diabetes in service, symptoms of diabetes within one year of service separation, or continuity of symptomatology of diabetes which would serve either as a nexus to service or as the basis for a medical nexus opinion.  See Charles, 16 Vet. App. at 374-75.  For these reasons, the Board finds that a preponderance of the evidence is against the 
Veteran's claim for service connection for diabetes, including presumptively as a chronic disease, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

Service connection for diabetes is denied.


____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


